40 F.3d 1245
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Hosam Mohammed ZAKARIA, Defendant Appellant.
No. 94-6872.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CR-91-181-A)
Hosam Mohammed Zakaria, appellant Pro Se.  Robert Krash, Asst. U.S. Atty., Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's denial of his motion pursuant to Fed.R.Crim.P. 33.  However, Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b), and failed to obtain an extension of the appeal period.  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal as to the denial of his Rule 33 motion or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this claim.  We therefore dismiss this portion of the appeal.


2
Appellant's notice of appeal is timely as to the district court's denial of his motion to reconsider the denial of his Rule 33 motion.  We find that based on the record, the district court's denial of Appellant's motion to reconsider was not an abuse of discretion.  Accordingly, we affirm as to the district court's denial of Appellant's motion for reconsideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED IN PART, DISMISSED IN PART.